Pee Cubiam.
This is an appeal from a judgment entered on a directed verdict in the First District Court of Paterson.
The defendant had been convicted on a charge of reckless driving and as a part of the punishment had been deprived of his automobile driver’s license for a period of one year. Some weeks later the license was reinstated through the efforts of the plaintiff, and the plaintiff now seeks to recover the sum of $200 for such services. He sued on two counts, one on express contract and the other for the value of the services rendered. The case comes up on stipulated *222facts, incorporated within which is the testimony of the defendant that there was no agreement to pay any amount, for the services, but that the arrangement was that the “services- were to have been rendered gratuitously through -the friendship of one Mr. Zimlinghaus, a police officer of the city of Paterson, who was the mutual friend of both the plaintiff and the defendant.” Granting that the evidence given for the plaintiff was diametrically opposed, material facts, and the inferences to be drawn therefrom, were thus-put in dispute. We are unable to say that fair-minded men might not well differ about them. The finding of fact was for the jury. Our conclusion is that the court erroneously directed a verdict in favor of the plaintiff. This is one of the points made by the appellant. The remaining points need not be considered.
We have not had the benefit of a presentation by the respondent.
The judgment below will be reversed.